Title: From George Washington to Francis Hopkinson, 21 November 1777
From: Washington, George
To: Hopkinson, Francis



Sir
Head Quarters [Whitemarsh, Pa.] 21st Novemr 1777

I am favd with yours of the 14th inclosing a letter for the Revd Mr Duché. I will endeavour to forward it to him, but I imagine it will never be permitted to reach his Hands.
I confess to you, that I was not more surprized than concerned, at receiving so extraordinary a letter from Mr Duché, of whom, I had entertained the most favorable opinion, and I am still willing to suppose, that it was rather dictated by his fears, than by his real Sentiments; But, I very much doubt, whether the great numbers of respectable characters, in the State and Army, upon whom he has bestowed the most unprovoked and unmerited abuse, will ever attribute it to the same cause, or forgive the Man, who has artfully endeavoured to engage me to sacrifice them, to purchase my own safety.
I never intended to have made the letter more public, than by laying it before Congress. I thought this a duty which I owed to myself, for had any accident have happened to the Army intrusted to my command, and it had ever afterwards have appeared that such a letter had been wrote to, and received by me, might it not have been said that I had in consequence of it, betrayed my Country? and would not such a Correspondence if kept a secret have given good Grounds for the suspicion.
I thank you for the favorable Sentiments which you are pleased to express of me, and I hope no act of mine will ever induce you to alter them. I am Sir Your most obt Servant

Go: Washington

